Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 22 August 1782
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                  
                     Sir
                     Head Quarters Newburgh Augst 22. 1782
                  
                  Upon your application to the Adjt General for a number of Men from the Marching Regts to be employed as Blowers in the Works under your direction, the Men are Ordered to be furnished accordingly, that the Works may not stand still for want of their assistance—but I must inform you, Sir, it was my full expectation, that this species of business would always have been performed by the Corps of Sappers & Miners—if their inexperience prevents them at this time from accomplishing this necessary part of their duty, you will be pleased to have them, without loss of time, so far instructed in it as in future to supersede the necessity of Draughts from the Line for this or similar purposes—I need scarcely add that it was with a particular view of their utility in works of this kind, that the Corps was instituted, & allowed greater pay than the Regts of Infantry are entitled to.  I am Sir:  With great regard & esteem your Most &c.
                  
               